Citation Nr: 0806763	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, claimed as joint pain, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The issue of entitlement to service connection for fatigue, 
to include as due to undiagnosed illness, is addressed in the 
Remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Rheumatoid arthritis (RA), claimed as joint pain, is not 
shown by objective evidence to be due to undiagnosed illness 
or to military service.

2.  The veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

1.  RA was not incurred in or aggravated by active military 
service, to include service during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

2.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected (NSC) pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 
4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and for NSC pension, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claims, a letter dated in October 2004 
satisfied the duty to notify provisions; additional letters 
were sent in March 2006 and September 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in March 2006 and 
January 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

RA, Claimed As Joint Pain, To Include As Due To Undiagnosed 
Illness

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a NSC disorder by a service-connected 
disorder is also compensable under 38 C.F.R. § 3.310).

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre-of-operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f); 38 C.F.R. § 3.317(d).  
The veteran was at sea for the vast majority of his military 
service, to include service on the USS Constellation during 
its participation in enforcement of the no-fly zone in 
southern Iraq in 1995.  His Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, reflects that he was awarded the Southwest Asia 
Service Medal.  Accordingly, he is considered a Personal Gulf 
War veteran.

For veterans who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a).

For the purposes of 38 C.F.R. § 3.317(a) (1), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); (9) 
sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual 
disorders.

38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran claims joint pain was incurred in service.  
Specifically, he asserts that he experienced joint pain at 
the end of and following his military service, and claims 
that it is due to undiagnosed illness.  The Board notes that 
the veteran's service medical records show no complaints of, 
treatment for joint pain, and no diagnoses of any related 
condition.  On service separation in September 1996, the 
veteran specifically denied experiencing rheumatic fever; 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; or any other 
musculoskeletal abnormality.  The physical examination found 
no pertinent physical abnormalities.  Moreover, the first 
evidence that the veteran was treated for joint pain is in 
private medical records dated from June 2003 to August 2003.  
However, these records, and the VA and private medical 
records that follow, show that the veteran's joint pain is in 
fact a symptom of RA, a clinically diagnosed disorder.  

Private treatment records dated in June 2003 show that the 
veteran reported joint pain.  At that time, laboratory tests 
were conducted, one of which returned an RA factor result of 
270; normal was reported as 0-19).  Consequently, the veteran 
was diagnosed with RA.  Further private treatment records 
through 2003 continue to reflect a diagnosis of RA, including 
a March 2004 private treatment record noting that the veteran 
reported having symptoms for only 2 years prior to the 
diagnosis.  Private treatment records throughout 2004 and the 
first months of 2005 note that the veteran began Remicade 
injections in April 2004 for treatment, and had a continued 
diagnosis of RA.  

However, in April 2005, the veteran sought VA outpatient 
treatment for joint pain.  There is no evidence in this 
record that the veteran reported having been diagnosed with 
or treated for RA.  Based on his reported symptomatology and 
a physical examination, the veteran was diagnosed with 
fibromyalgia.  VA outpatient treatment records through 
January 2006 reflect continued treatment for fibromyalgia.  

In order to reconcile the veteran's two diagnoses, a VA 
examination was conducted in March 2006.  At that time, the 
veteran reported aching in joints and myalgia for over 10 
years, and his diagnosis of RA in 2003, with subsequent 
treatment, Remicade injections.  After a physical 
examination, the VA examiner concluded that the veteran's 
true diagnosis was RA, not fibromyalgia.  The rationale was 
that the only "tender points" on examination to fulfill the 
diagnostic criteria for fibromyalgia were on the cervical 
spine, and the veteran's cervical spine x-ray indicated that 
these tender points were not due to fibromyalgia, but to 
cervical spondylosis.  Moreover, the VA examiner noted, the 
veteran's private rheumatologist had never found or 
documented evidence of fibromyalgia.  

Again, service connection can be established for chronic 
disability that cannot be attributed to a known clinical 
diagnosis (undiagnosed illness) or for a medically 
unexplained multisymptom illness (e.g., chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome), but not 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2007).  In this case, the veteran's joint 
pain has been attributed to a known clinical diagnosis, RA, 
and there is no affirmative evidence that same was incurred 
during the veteran's military service, to include his service 
in the Persian Gulf.  For these reasons, service connection 
for RA, claimed as joint pain, is not warranted.

Because the evidence of record reflects that the veteran's 
joint pain is attributable to a known clinical diagnosis, and 
that there is no evidence relating RA to his military 
service, the preponderance of the evidence is against his 
claim for service connection for RA, claimed as joint pain.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



NSC Pension

NSC pension benefits are payable to a veteran who served for 
90 days or more during a period of war, which is not in 
dispute here, and who is permanently and totally disabled due 
to NSC disabilities that are not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342, Part 4 (2007); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(a), Part 4 (2007).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

To be eligible for VA NSC pension, the evidence of record 
must demonstrate that the veteran is permanently and totally 
disabled from NSC disabilities that are not the result of his 
own willful misconduct.  For the purposes of pension 
benefits, a person shall be considered to be permanently and 
totally disabled if such person is unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the disabled person, or has, (1) any disability which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation, but only if it 
is reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by VA to be of such a nature 
or extent as to justify a determination that persons with 
them are permanently and totally disabled.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.340(b), 4.15.  One way for a veteran 
to be considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. Derwinski, 2 
Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 
(1992).  To meet this test, the veteran must have the 
permanent loss of use of both hands or feet, or one hand and 
one foot, or the sight of both eyes, or be permanently 
helpless or permanently bedridden; or the permanent 
disabilities must be rated, singly or in combination, as 100 
percent.  The veteran does not meet any of these criteria.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 
4.16 are as follows:  if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b) (2), 4.17(b).

Overall, the evidence of record does not demonstrate that the 
veteran is permanently and totally disabled from NSC 
disabilities.  Therefore, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes pursuant to 38 C.F.R. § 4.16.  In addition, 
the veteran does not have disabilities, which would meet the 
"average person" test for permanent and total disability in 
that he does not have permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 4.15, 4.16.  

A permanent and total disability rating for NSC pension 
purposes may still be granted on an extraschedular basis if 
the veteran is subjectively found to be unemployable by 
reason of his disabilities, age, background, and related 
factors.  However, the Board does not find that 
extraschedular consideration is warranted in this case 
because there is no evidence that the veteran is 
unemployable.  The veteran's employer submitted a job 
assessment form indicating the 6 responsibilities inherent in 
the veteran's job; the veteran annotated this form to 
indicate that 4 of the 6 responsibilities were "hard to do" 
as a result of his physical limitations.  Additionally, the 
March 2006 VA examiner indicated that while the veteran was 
unable to do farming, his work as a municipal employee was 
restricted 30 percent in a regular day and 50 percent on a 
"flareup" day, due to his RA.  Finally, record shows that 
the veteran was currently employed, and had been full-time 
for at least the last 5 years, with no time lost due to 
illness.  Ultimately, this evidence fails to indicate, as 
required by the pertinent criteria for NSC pension, that the 
veteran is permanently and totally disabled due to [NSC] 
disabilities.  Although some interference with employment is 
shown, it does not rise to the level required by the relevant 
criteria.

The veteran's NSC disabilities, when evaluated in association 
with his educational attainment, occupational background, and 
age, are not shown to have precluded all kinds of 
substantially gainful employment.  Moreover, the veteran has 
not submitted any evidence supporting a finding that he 
cannot work due to these disabilities.  Indeed, the evidence 
shows that he has been employed for the last 5 years and had 
no time lost due to illness.  In light of the foregoing, the 
veteran is not entitled to a NSC disability pension, and the 
claim for that benefit is denied.

Because it is not shown that the veteran is unable to secure 
and follow a substantially gainful occupation due to 
disability, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for RA, claimed as joint pain, is denied.

NSC pension is denied.


REMAND

Although the veteran was afforded a VA bones and fibromyalgia 
examination in March 2006, which addressed the issue of his 
claimed joint pain condition, there is no evidence that he 
was ever afforded an examination with respect to his claimed 
fatigue condition.  The evidence of record suggests that his 
fatigue could be related to a sleep disorder, and the 
veteran's service separation examination notes that he 
reported having frequent trouble sleeping.  His postservice 
fatigue is also documented in private postservice medical 
records beginning in 2003, most of which correlate the 
fatigue to either sleep apnea or to his RA; the March 2006 VA 
examination concluded that the fatigue "could be 
multifactorial" was most likely attributable to, among other 
factors, RA and sleep apnea.  Moreover, the RO denied the 
veteran's claim for fatigue on the premise that it preexisted 
service, a conclusion apparently based on the veteran's 
subjective reports as documented in June 2003 and July 2003 
private medical records, and ignoring the absence of 
objective notations of a preexisting fatigue or of sleep 
disorder on the veteran's service entrance examination.  
Compare 38 U.S.C.A. § 1111 with 38 C.F.R. § 3.304(b), 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004), and Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

There is no medical opinion that states that fatigue 
preexisted service; for the RO to make this determination is 
in violation of the prevailing case law and regulations.  The 
question of the etiology of any fatigue is medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  To that end, the 
veteran has asserted that his symptomatology began at the end 
of service; as a layperson, he is competent to report the 
occurrence of his own symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Because the evidence tends to indicate that the veteran first 
experienced sleep disturbance in service, and that his 
fatigue is at least in part attributable to current sleep 
disturbance, the "low threshold" required to trigger VA's 
duty to assist in the form of a VA examination has been met.  
In McLendon v. Nicholson, the Court determined that the types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

For these reasons, the Board concludes that a VA examination 
must be conducted to determine first if the veteran's fatigue 
is a manifestation of undiagnosed illness or is a symptom of 
a diagnosable disorder; and if the latter, whether that 
disorder preexisted service, was incurred in service, or 
neither of these.  Accordingly, the issue of entitlement to 
service connection for fatigue, to include as due to 
undiagnosed illness, is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the etiology of 
any fatigue and/or sleep disorder found.  
The examination should include 
considerations contained in the VA 
worksheets for Gulf War Protocol, 
Chronic Fatigue Syndrome, and/or sleep 
disorders.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination; 
failure to note in the examination 
report that both were reviewed will 
result in the examination being returned 
as insufficient.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an 
accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, and must review the 
results of any testing prior to 
completion of the report.

Following a review of the service and 
postservice medical records, the VA 
examiner must state whether any fatigue 
found is a symptom of a diagnosable 
disorder, a manifestation of undiagnosed 
illness, or neither of these.  If 
fatigue is found to be a symptom of a 
diagnosable disorder, the examiner must 
state whether the diagnosable disorder 
is directly related to the veteran's 
military service, to include the 
veteran's service in the Persian Gulf.  
A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3. After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  When the above development has been 
completed, the issue of entitlement to 
service connection for fatigue, to 
include as due to undiagnosed illness, 
must be readjudicated.  If the issue on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


